Citation Nr: 1112698	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-03 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a shrapnel wound to the right anterior chest prior to November 5, 2010 and in excess of 30 percent thereafter.    



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to November 1954.  The service records show that he was awarded the Korean Service Medal and Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the RO that denied entitlement to an increased rating for the service-connected right anterior chest shrapnel wound residuals.  

In a June 2009 decision, the Board granted the claims for higher initial ratings for neuropathy of the right and left lower extremities, previously rated as traumatic myelopathy with Brown-Sequard syndrome.  

The issue of higher rating for the service-connected residuals of shrapnel wound to the right anterior chest was remanded to the RO for additional development.  

In May 2010, this issue on appeal was remanded to the RO for additional development.  

In January 2011, the RO assigned a 30 percent rating to the shrapnel wound to the right anterior chest, effective on November 5, 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to June 8, 2010, the evidence does not show pulmonary function test results with FEV-1 from 56 to 70 percent predicted, the FEV-1/FVC from 56 to 70 percent, or DLCO (SB) from 56 to 65 percent predicted.  

2.  For the period beginning on June 8, 2010, the evidence shows that pulmonary function test results for FEV-1 was 53 percent predicted. 


CONCLUSIONS OF LAW

1.  For the period prior to June 8, 2010, the criteria for a disability evaluation in excess of 20 percent for the service-connected a shrapnel wound to the right anterior chest residuals have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6843 (2010).

2.  For the period beginning on June 8, 2010, the criteria for a 60 percent rating for the service-connected residuals of a shrapnel wound to the right anterior chest have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in August 2005, prior to the initial adjudication of the claim, and in March 2006, May 2008, June 2009, and May 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006, May 2008, and June 2009 letters provided this notice.  

The claims were readjudicated in November 2006, March 2010, and December 2010, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  

The VA treatment records dated from August 2004 to July 2005 have been associated with the claims folder.  The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in August 2005, March 2008, June 2010 and November 2010 in order to fully evaluate the severity of the service-connected shrapnel wound to the right anterior chest.  Pulmonary function tests were performed in June 2010.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.    

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the criteria in effect since October 7, 1996, a traumatic chest wall defect, pneumothorax, etc., is rated under Diagnostic Code 6843.  Disabilities classified under Diagnostic Code 6843, traumatic chest wall defect, are evaluated using the General Rating Formula for Restrictive Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6843.  

Under the General Rating Formula for Restrictive Lung Disease, a 10 percent rating is warranted when the forced expiratory volume in one second (FEV-1) is 71 to 80 percent predicted, or; the forced expiratory volume in one second to forced vital capacity ratio (FEV-1/FVC) is 71 to 80 percent, or; his Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent predicted.

A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  

A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; the FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; the maximum oxygen consumption is 15 to 20 ml/kg/min (with cardio respiratory limit). 

A 100 percent evaluation is warranted when the FEV-1 is less than 40 percent predicted, or; the FEV-1/FVC is less than 40 percent, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure) or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; patient requires oxygen therapy.  38 C.F.R. § 4.97.   

The rating criteria contemplate pulmonary function test results post-therapy, which is the standard basis for comparison of pulmonary function.  See 38 C.F.R. § 4.96(d)(5).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Board notes that the 20 percent rating was assigned to the service-connected shrapnel wound to the right anterior chest from February 1, 1954 under Diagnostic Code 6818, residuals of injuries to the pleural cavity including from gunshot wounds.  

The 20 percent rating was assigned for moderate residuals with a bullet or missile retained in the lung with pain and discomfort on exertion or with scattered rales or some limitation of excursion of the diaphragm or of the lower chest expansion.  See 38 C.F.R. § 4.97, Diagnostic Code 6818 (in effect prior to October 7, 1996).  The 20 percent rating is protected.  See 38 C.F.R. § 3.951 (2010). 

The current ratings for the service-connected residuals of a shrapnel wound to the right anterior chest are assigned under Diagnostic Code 6843, traumatic chest wall defect, pneumothorax, hernia, etc.  Disabilities rated under Diagnostic Code 6843 are rated as restrictive lung disease.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2010).  

The evidence of record shows that the Veteran's pulmonary function test (PFT) results more closely resemble the criteria for a 60 percent evaluation beginning on June 8, 2010, the date of the pulmonary function testing.  

The pulmonary function test results indicate that FEV-1 was 53 percent predicted, which meets the criteria for a 60 percent evaluation under the general rating formula for restrictive lung disease.  

Thus, a 60 percent rating is warranted under Diagnostic Code 6843 from June 8, 2010, the date is was shown that the criteria for a 60 percent rating was met.  

The Veteran is not entitled to a 100 percent evaluation for the period from June 8, 2010 because at no point during this period did his PFT results meet the criteria for a 100 percent evaluation.  

The evidence does not show that he has maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  He has not been diagnosed with cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or episode(s) of acute respiratory failure. He does not require oxygen therapy.  FEV-1 was not less that 40 percent predicted; FEV-1/FVC was not less than 40 percent, and DLCO(SB) was not less than 40 percent.  See the June 2010 VA pulmonary function tests and the November 2010 VA examination report.  

For the time period prior to June 8, 2010, the medical evidence of record does not support the assignment of a disability rating in excess of 20 percent under Diagnostic Code 6843.  There are no PFT for this time period.  

The November 2010 VA examination report indicates that the Veteran reported having near constant, nonproductive cough.  He denied having wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia, night sweats, respiratory failure, cor pulmonale, pulmonary hypertension, chronic pulmonary mycosis, a spontaneous pneumothorax, asthma, bronchiectasis, a pulmonary embolism or pleurisy with empyema.  

The examiner indicated that the Veteran had a defect to the right hemithorax and an absence of part of the 7th rib on the right.  The June 2010 PFT showed evidence of moderate restrictive ventilator impairment with no significant acute improvement with the inhaled bronchodilator. 

Thus, a rating in excess of 20 percent is not warranted for the shrapnel wound to the right anterior chest under Diagnostic Code 6843 prior to June 8, 2010.   

The Board notes that there is a separate 20 percent rating assigned under Diagnostic Code 5242 for degenerative disc disease, scoliosis, and idiopathic skeletal hyperostosis of the thoracolumbar spine.  Thus, on this record, the Board will not consider the rating criteria pertinent to the thoracolumbar spine.    

The Board finds that there is no evidence that a higher rating or a separate compensable rating is warranted for the shrapnel wound to the right anterior chest under the rating criteria pertinent to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805.  

The November 2010 VA examination report noted that there were multiple scars caused by the shrapnel wound to the right chest and multiple surgeries.  On the right anterior chest, there was a scar that was 2 centimeters. There was a right thoracotomy scar extending along the length of the 6-7th intercoastal which was 18 inches in length and 1/2 inch wide.  There was a midline posterior thoracic spine scar from T4 to T6  that measured 6 inches in length and 1/8 inches in width.  There was no skin breakdown over the scar or related pain.  The scars were deep but there was no evidence of inflammation, edema, keloid formation or other disabling effects.   

The March 2008 VA examination indicated that there was a scar on the right anterior chest that was 1 centimeter by .5 centimeters in size.  The scar was nontender.  There was no ulceration, disfigurement or adherence. The scar was stable.  There was no inflammation, edema, tissue loss, keloid formation, hypopigmentation or hyperpigmentation.  There was no abnormal texture.  

There was another scar on the right lateral/posterior aspect of the ribcage.  The scar was 36 centimeters by .6 centimeters in a semicircular configuration.  The scar was level and stable, and there was some disfigurement.  It was nontender, and there was no ulceration or adherence.  

There was no inflammation, edema, tissue loss, keloid formation, hypopigmentation or hyperpigmentation.  There was no abnormal texture.  

A March 2005 VA examination report indicated that there were three scars due to the shrapnel wound to the right anterior chest.  The scar on the right anterior chest was 1.3 centimeters by .5 centimeters.  There was a scar on the right thoracic back which was 37.5 centimeters by .2 centimeters and this scar was semicircular.  There was a scar at the thoracic spine level of the T5, T6 and T7 vertebra which was 1.3 centimeters by .1 centimeters.  There scars were level and stable. There was no tenderness, ulceration, adherence, tissue loss, keloid formation, abnormal texture, or hypopigmentation or hyperpigmentation.   
    
Scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

Note 1 to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 to Diagnostic Code 7803 provides that a superficial scar is one not associated with underlying soft tissue damage. 

Scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1.  

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 7801, scars other than the head, face or neck that are deep or that cause limitation of motion.  The 2010 VA examination report described the scars as deep.  However, the size of each scar does not exceed 6 square inches or 39 square inches.  There is no evidence that the scars cause limited motion of the part affected, which is the chest.   

The medical evidence shows that the scars of the chest affect an area of less than 144 square inches or 929 square centimeters. Thus, a compensable rating is not warranted under Diagnostic Code 7802.  

A compensable disability evaluation is not warranted under Diagnostic Codes 7803, or 7804 because there is no evidence that the scars are unstable or painful.  

The Board has also considered Diagnostic Code 7805.  A compensable rating is not warranted under Diagnostic Code 7805 because there is no evidence that the scars limit the function of the chest.  The current disability ratings assigned to the shrapnel wound to the right anterior chest under Diagnostic Code 6843 are assigned for the decreased pulmonary function.   

The Board finds that a separate compensable rating is not warranted based on muscle impairment due to the shrapnel wound to the right anterior chest.  

The June 2010 VA examination report indicated that the muscles involved with the shrapnel wound included the pectoral on the right and the trapezius on the right.  There was no through and through injury or infection before healing.  There was a history of hospitalization, debridement, and surgery.  There was associated bone damage which consisted of a fracture at T6 and nerve damage of the spinal cord.  The current symptoms consisted of weakness and pain.  There was no decreased coordination, increased fatigability, uncertainty of movement, or a flare-up of muscle injury residuals.  

The examiner indicated that the muscle groups affected included muscle group 21 of the thoracic region.  Muscle strength was 4/5, and there was tissue loss.  Muscle Group 2 was also injured and this group included latissimus dorsi and teres major.  Muscle strength was 4/5, and there was no tissue loss.  The examiner indicated that there was no impairment of the affected muscle groups.  

The examiner added that there was scarring on the upper thoracic spine area but the anterior right chest muscles did not appear damaged. The examiner stated that the muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  

The March 2008 VA examination report notes that the Veteran had no complaints of increased fatigue, impairment in coordination, or pain due to the shrapnel wounds to the right anterior chest.  Musculoskeletal examination revealed that the Veteran's posture and gait were normal.  

There was no evidence of loss of deep fascia, impairment of muscle tone, or loss of muscle substance.  There was no sign of lowered endurance or impairment in coordination.  All muscle groups were 5/5.  There was no evidence of muscle herniation or muscle injury.     

The August 2005 VA examination report showed that there was no adherence or intramuscular scarring at the site of the shrapnel wounds on the right anterior chest.  There was no adhesion to the bones.  On palpation of the muscles, there was no loss of any deep fascia, loss of substance or impairment of muscle tone.  There was no sign of any lowered endurance.  There was no impairment of coordination.   
Muscle groups from 1 through 8 had 5/5 motor strength.  Muscles groups 9 through 20 had 4/5 motor strength.   

The provisions of Diagnostic Code 5302 provide that the function of muscle group II is the depression of arm from vertically overhead to hanging at side (the extrinsic muscles of the shoulder girdle involved are the Pectoralis major II (costosternal); latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi).  

This muscle group also allows for the downward rotation of scapula using the pectoralis minor; and the rhomboid, which are also extrinsic muscles of the shoulder girdle.  

This diagnostic code provides a no percent evaluation for slight muscle disability of either the dominant or non-dominant side of the body.  A 20 percent evaluation is warranted for moderate muscle disability or moderately severe muscle disability of the non-dominant side.  A 30 percent is assigned for "severe" muscle disability of the non-dominant side.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

Diagnostic Codes 5321 is used in rating injuries to Muscle Group XXI.  The muscles involved in Muscle Group XXI include the muscles of respiration: thoracic muscle group.  Slight impairment warrants a zero percent rating, moderate impairment warrants a 10 percent, moderately severe impairment warrants a 20 percent rating, and severe impairment warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.  

A separate compensable rating is not warranted for muscle injury due to the shrapnel wound to the right anterior chest under Diagnostic Codes 5302 and 5321.  

As discussed, there was no evidence of muscle impairment to muscle groups 2 and 21.  There was evidence of muscle strength of 4/5 in muscle groups 2 and 21, and there was evidence of pain and weakness.  There was no evidence of any other cardinal signs or symptoms of muscle disability.  See 38 C.F.R. § 4.56.  

There was no evidence of loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power, or lowered threshold of fatigue when compared to the sound side.  Moderate muscle impairment is not shown by the evidence of record.  Thus, a compensable rating under Diagnostic Codes 5302 and 5321 is not warranted for the shrapnel wound to the right anterior chest.   

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected shrapnel wound to the right anterior chest.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue more than reasonably describe the Veteran's disability level and symptomatology.  The criteria for rating chest wall defects and restrictive lung disease rate the disability on pulmonary functions, which is the Veteran's predominant symptoms.   

The Veteran's symptoms and manifestations are contemplated in the rating schedule.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In summary, the Board concludes that a disability rating in excess of 20 percent for the service-connected residuals of the shrapnel wound to the right anterior chest is not warranted prior to June 8, 2010.  

However, the evidence of record supports the assignment of a 60 percent rating under Diagnostic Code 6843 from June 8, 2010, for the service-connected residuals of a shrapnel wound to the right anterior chest.   


ORDER

An increased rating in excess of 20 percent for the service-connected residuals of the shrapnel wound to the right anterior chest prior to June 8, 2010 is denied.   

An increased 60 percent rating for the service-connected residual of a shrapnel wound to the right anterior chest beginning on June 8, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


